JONES moved for a mandamus to compel the regís» tration of a plat and certificate of survey made in his name in Harrison county, on the- 10th August, 1805, by virtue of an entry in Fayette, on the 25th January, 1783. Bourbon county was taken from Fayette 1st May, 1-786 ; Woodford out of Fayette 1st May, 1789; Scott out of Woodford 1st September, 1792 ; and Harrison out of Bourbon and Scott 1st February, 1794.
The register certified that he had refused to receivethe survey because of the late period at which it was executed.
The proof was, that said Jones, “at the date of his entry, and ever since, hath resided in what was then Fayette county, where the entry was made,- except ⅜ period of about six years absence that intervened.
Peremptory mandamus awarded.